PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/518,190
Filing Date: 10 Apr 2017
Appellant(s): TSUJIMOTO et al.



__________________
Christopher J. Wheeler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holleck et al. (US 20160010172 A1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holleck et al. (US 20160010172 A1), as applied to claim 1 above, in view of Mineji et al. (US 20090025838 A1).

(2) Response to Argument
The appellant argues that Holleck does not disclose the claimed Al content of 0.0056-0.0100 wt%, as required by claim 1, and that Holleck discloses a cold-rolled flat steel product comprising, by wt%, up to 0.005% Al (see first paragraph under section “A.” on page 3 of appeal brief).
The argument is respectfully not found persuasive. In the interest of clarity of the record, Holleck teaches a cold-rolled flat steel product having a thickness of ≤0.5 mm (which overlaps with the claimed range of less than 0.20 mm) [Abstract] with the following composition:
Element
Units
Instant Claim 1
Holleck [Abstract],[0017]
C
Weight %
0.004-0.010
0-0.008
Si
Weight %
0-0.05
0-0.043
Mn
Weight %
0.05-0.30
0.15-0.5
P
Weight %
0-0.030
0-0.02
S
Weight %
0-0.020
0-0.03

Weight %
0.0056-0.0100
0-0.005
N
Weight %
0-0.0050
0-0.020
Fe and inevitable impurities
Weight %
Balance
Balance


	The appellant’s Al content only differs from Holleck’s upper bound of the Al content by 0.0006 wt %. Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05). Moreover, the person of ordinary skill in the art at the time the invention was effectively filed would expect the composition of Holleck containing 0.0050 wt% Al to have the same properties of those of Appellant’s claimed composition containing 0.0056 wt% Al because the aluminum contents are reasonably close. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Holleck teaches that the yield strength is 565-580 MPa [Table 1], which is within the instantly claimed range of 500 MPa or more.
Holleck does not explicitly teach that the Lankford value is 1.3 or more. However, Holleck teaches the following substantially identical process of making to that in the instant application, such that the claimed Lankford value of 1.3 or more would prima facie be expected to be present in the product of Holleck:
Holleck teaches a finish rolling at 800-950°C [0023], which overlaps with the instantly taught range of 850°C or more.
Holleck teaches coiling at 500-750°C [0024], which is within the instantly taught range of 450-750°C.
It is prima facie expected that the steel of Holleck would possess the properties as claimed in view of the substantial similarity of the prior art composition and method of production to that instantly claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01 I).

With regard to the appellant's argument that Holleck does not disclose any working examples with an Al content more than 0.002 wt% (see first paragraph under section “A.” on page 3 of appeal brief), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP 2123 II.). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968) (See MPEP 2123 I.).
	With regard to the appellant’s argument that Holleck teaches away from modifying the upper end point of 0.005% above the explicitly disclosed range (see appeal brief: first paragraph under section “A.” on page 3; also see second paragraph on page 4 to second paragraph of page 5), it is noted that the rejection is based on a prima facie case of obviousness due to close but not overlapping ranges and a substantially similar process of making, rather than obviousness of modifying the ranges as argued by the appellant.

The appellant argues that there is no evidence in Holleck or otherwise of record to suggest that the Holleck steel would have the same properties as the claimed steel sheet (see last paragraph of page 3 to second paragraph of page 5).
	The arguments are respectfully not found persuasive. As discussed above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Holleck not only teaches a substantially similar product, but also teaches a substantially similar process of making.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range prima facie case of obviousness. 

The appellant argues that the claimed Al content produces unexpected results; specifically, Example 2 in the specification has both Al and C content within the claimed range (i.e. Al: 0.0056%, C: 0.004%), while Comparative Example 6 does not (i.e., Al: 0.0052%, C: 0.002%). Example 2 has a yield strength of 532 MPa (within the claimed range), while Comparative Example 6 resulted in a yield strength of 487 MPa (outside the claimed range) (see section “B.” on pages 5-6 of appeal brief).
The arguments are respectfully not found persuasive. Paragraph [0056] of the appellant’s specification states: “In contrast, the steel sheet of Sample 6 which is Comparative Example has a yield strength in the rolling direction of less than 500 MPa, namely, low pressure resistance because the Al content is more than 0.005% but the C content is less than 0.003%”. Thus, it is understood that the lower yield strength of Comparative Example 6 is due to the carbon content being 0.002 wt % (outside of the claimed C content range of 0.004-0.010 wt%), and not because of the Al content being outside of the claimed range (of 0.0056-0.0100 wt%), in view of 0.0050 wt% appearing to be the minimum Al content required to achieve the required mechanical properties. Example 2 meets the required yield strength of 500 MPa or more, as discussed by the appellant, because Example 2 has 0.004 wt % of C, which is within the claimed range of 0.004-0.010 wt% of C.

The appellant argues that Holleck does not disclose the claimed composition “consisting essentially of” the recited elements, and that Holleck requires substantial amounts of material elements other than the recited elements (see section “C.” on pages 6-8 of appeal brief).
The arguments are respectfully not found persuasive. Specifically, Holleck states in paragraph [0017] “a metal melt is produced which (in wt %) comprises up to 0.008% C, up to 0.005% Al, up to 0.043% Si, 0.15-0.5% Mn, up to 0.02% P, up to 0.03% S, up to 0.020% N and in each case optionally up to 0.03% Ti and up to 0.03% Nb and, as a remainder, iron and unavoidable impurities, the contents of which are to be attributed to up to 0.08% Cr, up to 0.08% Ni, up to 0.08% Cu, up to 0.02% Sn, up to 0.01% Mo, up to 0.0020% V, up to 0.007% B, up to 0.05% Co and up to 0.0060% Ca”. Thus, it is clear that the optional elements are not required to be contained, and that the subsequently-stated elements (Cr, Ni, Cu, Sn, Mo, V, B, Co, and Ca) are impurities, which one of ordinary skill in the art would recognize as being obvious to exclude as much as possible. It is further noted that appellant’s claim 1 states “unavoidable impurities” as being included in the steel, which one of ordinary skill in the art would recognize as being inclusive of, for example, the impurities discussed in paragraph [0017] of Holleck. In view of the required elements being C, Al, Si, Mn, P, S, and N in the steel of Holleck, and in view of additional elements being either optional (such as Ti or Nb) or excluded (impurities) the “consisting essentially of” language is met. 

The appellant argues that the claimed average Lankford value would not have reasonably been expected from Holleck (see section “D.” on pages 8-9 of appeal brief).
The arguments are respectfully not found persuasive. As discussed in section “1.” of the Examiner’s Answer above, although Holleck does not explicitly teach that the Lankford value is prima facie be expected to be present in the product of Holleck:
Holleck teaches a finish rolling at 800-950°C [0023], which overlaps with the instantly taught range of 850°C or more.
Holleck teaches coiling at 500-750°C [0024], which is within the instantly taught range of 450-750°C.	Holleck teaches pickling after coiling [0038], and then cold rolling after pickling [0038], annealing the cold-rolled sheet at 700°C [0038], which is within the instantly taught range of 650-750°C, then cold rolling the sheet again [0038]. Holleck further teaches that the degree of cold rolling is 38% [0038], which is within the instantly taught range of a rolling reduction of 10-50%. 
Holleck also teaches that the yield strength is 565-580 MPa [Table 1], which is within the instantly claimed range of 500 MPa or more, and a substantially identical composition as discussed in section “1.” of the Examiner’s Answer above.
It is prima facie expected that the steel of Holleck would possess the properties as claimed in view of the substantial similarity of the prior art composition and method of production to that instantly claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I).  "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01 I).

The appellant argues that Mineji does not cure the deficiencies of Holleck (see third paragraph on page 9 of appeal brief).
The examiner respectfully disagrees. Mineji teaches another substantially similar cold-rolled flat sheet steel [Abstract] wherein the Δr value is as close as possible to zero, and that it should specifically satisfy the relationship: -0.20≤Δr ≤0.20, which is within the instantly claimed range of 0.40 or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition and method of Holleck with the teachings of Mineji; doing so would allow for suppressing earing in the steel sheet during forming [0004],[0058-0060].

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        01/27/2021

Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.